EXHIBIT 10.2


Option Grant under the

Enterprise Products 1998 Long-Term Incentive Plan

 

Date of Grant:

May 29, 2007

 

Name of Optionee:

 

Option Exercise Price per Common Unit:

$30.96

 

Number of Options Granted (One

 

Option equals the Right to

 

Purchase One Common Unit):

 

Option Grant Number:

 

EPCO, Inc. (f/k/a Enterprise Products Company) (the "Company") is pleased to
inform you that you have been granted options (the “Options”) under the
Enterprise Products 1998 Long-Term Incentive Plan (the “Plan”) to purchase
Common Units ("Common Units") of Enterprise Products Partners L.P. (the
“Partnership”) as follows:

 

1.     You are hereby granted the number of Options to acquire a Common Unit set
forth above, each such Option having the option exercise price set forth above.

 

2.     The Options shall become fully vested (exercisable) on the earlier of (i)
the date that is four years after the Date of Grant set forth above (the
“Vesting Date”) or (ii) a Qualifying Termination (as defined below). Subject to
the further provisions of this Agreement, the Options, to the extent vested, may
be exercised (in whole or in part or in two or more successive parts) during
your employment with the Company and its Affiliates only during any February,
May, August, November or any other month in respect of which the Company
notifies you that the Options may be exercised (a “Qualified Month”) that is
within the period beginning on and after the Vesting Date and ending on the date
which is nine years and 364 days after the Date of Grant set forth above (the
“Termination Date”). In the event your employment with the Company and its
Affiliates i s terminated prior to the Vesting Date for any reason other than a
Qualifying Termination, the Options shall automatically and immediately be
forfeited and cancelled unexercised on the date of such termination of
employment. For purposes of this Option grant award, the term "year" shall mean
a period comprised of 365 (or 366, as appropriate) days beginning on a day of a
calendar year and ending on the day immediately preceding the corresponding day
of the next calendar year. For example, if the Date of Grant of an Option grant
award is May 29, 2007, one year after the Date of Grant would be May 29, 2008,
the Vesting Date would be May 29, 2011 and the Termination Date would be May 29,
2017.

 

3.     To the extent vested and after receiving clearance from the Transactions
Committee, as provided in Addendum No. 2, the Options may be exercised from time
to time by a notice in writing of such exercise which references the Option
Grant Number set forth above and the number of Options (or Common Units relating
thereto) which are being exercised. Such notice shall be delivered or mailed to
the Company at its corporate offices in Houston, Texas, as follows:

 

Mailing Address: EPCO, Inc., P.O. Box 4735, Houston, Texas 77210-4735,
Attention: Sr. Vice President, Human Resources.

 

Delivery Address: EPCO, Inc., 2707 North Loop West, Houston, Texas 77008,
Attention: Sr. Vice President, Human Resources.

 

An election to exercise shall be irrevocable. The date of exercise shall be, if
such election is by delivery, the date the notice is hand delivered to the
Company, or if such election is mailed to the Company, the date on which the
envelope is postmarked by the U.S. Postal Service, whichever is applicable;
provided, however, if you are an employee of the Company or an Affiliate and
such mailing or delivery date occurs other than in a Qualified Month, it shall
be deemed exercised in the next Qualified Month. Further, if the date of
exercise is on a day on which the New York Stock Exchange is generally closed
for trading, the exercise date shall be deemed to be the next preceding date on
which the New York Stock Exchange is generally open for trading.

 

4.     An election to exercise one or more of the Options shall be accompanied
by the tender of the full exercise price of the Options (rounded to the nearest
whole cent) for which the election is made. Payment of the purchase price may be
made in cash or a check acceptable to the Company or a cashless-broker procedure
approved by the Company. However, no exercise shall be effective until you have
made arrangements acceptable to the Company to satisfy all applicable tax
withholding requirements of the Company, if any, with respect to such exercise.
For purposes of this paragraph, unless you are subsequently notified to the
contrary by the Company, you may satisfy your obligations with respect to the
exercise price and/or any applicable tax withholding by (i) electing upon such
exercise to forfeit your right to receive a number of vested Options for which
(A) the closing price per Com mon Unit as reported on the New York Stock
Exchange (or other principal stock exchange on which the Common Units are then
listed) on the date of exercise minus (B) the exercise price of such vested
Options is equal to the amount of exercise price and/or any applicable
withholding taxes or (ii) delivering the purchase price from the cash proceeds
of a sale of Common Units pursuant to a cashless-broker procedure approved by
the Company. The Committee has determined that it intends that the Plan meet the
requirements of Rule 16b-3 under the Exchange Act and that the transactions of
the type specified in Rule 16b-3 by non-employee directors and by officers of
the Company (whether or not they are directors) pursuant to the Plan, including
the foregoing net settlement or cashless-broker procedures, will be exempt from
the operation of Section 16(b) of the Exchange Act.

 

--------------------------------------------------------------------------------



 

5.     None of the Options are transferable (by operation of law or otherwise)
by you, other than by will or the laws of descent and distribution. If, in the
event of your divorce, legal separation or other dissolution of your marriage,
your former spouse is awarded ownership of, or an interest in, all or part of
the Options granted hereby to you (the “Awarded Options”), (i) to the extent the
Awarded Options are not fully vested, the Awarded Options shall automatically
and immediately be forfeited and cancelled unexercised as of the original date
of the award thereof and (ii) to the extent the Awarded Options are fully
vested, the Company, in its sole discretion, may at any time thereafter cancel
the Awarded Options by delivering to such former spouse Common Units having an
aggregate Fair Market Value equal to the excess of the aggregate Fair Market
Value of the Common Units subject to the Awarded Options over their aggregate
Exercise Price.

 

6.     In the event you terminate employment with the Company and its Affiliates
for any reason other than a Qualifying Termination (as defined below), the
Options, if fully vested, may be exercised by you (or, in the event of your
death, by the person to whom your rights shall pass by will or the laws of the
descent and distribution (“Beneficiary”)) only during the 30-day period
beginning on your employment termination date; provided, however, that, other
than for a Qualifying Termination, in no event shall the Options be exercisable
after the Termination Date. A “Qualifying Termination” means your employment
with the Company and its Affiliates is terminated due to your (i) death, (ii)
receiving long-term disability benefits under the Company’s long-term disability
pl an or (iii) retirement with the approval of the Committee on or after
reaching age 60. If you cease to be an “active, full-time employee”, as
determined by the Committee in its sole discretion, without regard as to how
your status is treated by the Company for any of its other compensation or
benefit plans or programs, you will be deemed to have terminated employment with
the Company and its Affiliates for purposes of this Agreement.

 

7.     In the event of a Qualifying Termination, the Options may be exercised by
you or, in the event such Qualifying Termination was due to your death, by your
Beneficiary, at any time on or prior to the earlier of (A) the date which is 365
days after the date of such Qualifying Termination or (B) the date which is 90
days after the Termination Date.

 

8.     Nothing in this Agreement or in the Plan shall confer any right on you to
continue employment with the Company or its Affiliates or restrict the Company
or its Affiliates from terminating your employment at any time. Unless you have
a separate written employment agreement with the Company or an Affiliate, you
are, and shall continue to be, an “at will” employee.

 

9.     Notwithstanding any other provision of this Agreement, the Options shall
not be exercisable, and the Company shall not be obligated to deliver to you any
Common Units, if counsel to the Company determines such exercise or delivery, as
the case may be, would violate any law or regulation of any governmental
authority or agreement between the Company and any national securities exchange
upon which the Common Units are listed or any policy of the Company or any
Affiliate of the Company.

 

10.     Notwithstanding any other provision of this Agreement, if you give
notice of exercise within a “quiet period,” as provided in Addendum No. 1
hereto, the timing of the delivery of Common Units pursuant to your exercise
shall be governed by the terms of Addendum No. 1. Further, the Company shall
have no liability to you for any loss you may suffer (whether by a decrease in
the value of the Common Units, failure or inability to receive Partnership
distributions or otherwise) from any delay by the Company in delivering to you
Common Units in connection with the whole or partial exercise by you of the
Options.

 

11.     These Options are subject to the terms of the Plan, which is hereby
incorporated by reference as if set forth in its entirety herein, including,
without limitation, the ability of the Company, in its discretion, to accelerate
the termination of the Option and to amend your Option grant award without your
approval. In the event of a conflict between the terms of this Agreement and the
Plan, the Plan shall be the controlling document. Capitalized terms that are
used, but are not defined, in this Option grant award have the respective
meanings provided for in the Plan. The Plan, as in effect on the Date of Grant,
is attached hereto as Exhibit A.

 

 

EPCO, INC.

 

 

 

/s/ Thomas M. Zulim

 

 

Thomas M. Zulim, Senior Vice President

 

 

 